United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-2020
Issued: June 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 8, 2011 appellant filed a timely appeal of a July 15, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her request
for reconsideration in file number xxxxxx048.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. OWCP’s July 15, 2011 decision determined that the evidence submitted in support of
appellant’s request for reconsideration of OWCP’s September 21, 2010 decision was insufficient
to warrant a merit review. It noted that the September 21, 2010 decision denied modification of
a May 14, 2007 loss of wage-earning capacity decision. An OWCP hearing representative
affirmed this in a February 24, 2011 decision. The Board notes that the May 14, 2007 loss of
wage-earning capacity decision is in OWCP file number xxxxxx413 which is not before the
Board on the present appeal. As the underlying issue is modification of a wage-earning capacity
determination, it is important for the Board to have before it the May 14, 2007 wage-earning
capacity decision and the associated claim file. Pursuant to its procedures, OWCP has
determined that cases should be combined where correct adjudication depends on crossreferencing between files. In the instant appeal, it appears that, for a full and fair adjudication,

OWCP file numbers xxxxxx048 and xxxxxx413 should be combined pursuant to OWCP
procedures.1
The case will be remanded to OWCP to combine file numbers xxxxxx048 and
xxxxxx413. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate decision on appellant’s claim.
IT IS HEREBY ORDERED THAT the July 15, 2011 Office of Workers’
Compensation Programs’ decision be set aside and the case remanded for further action
consistent with this order.
Issued: June 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

